                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 CHALMERS A. SIMPSON,

                     Plaintiff,                  CIVIL ACTION NO. 1:19-CV-971

        v.                                            (MEHALCHICK, M.J.)

 DORY A. THOMPSON,

                     Defendant.



                                       ORDER

        AND NOW, this 27th day of February, 2020, for the reasons set forth in the

Memorandum Opinion filed concurrently with this Order, Defendant Dory A. Thompson’s

motion to dismiss (Doc. 10) is GRANTED, and the Clerk of Court is directed to close this

case.



Dated: February 27, 2020                              s/ Karoline Mehalchick
                                                      KAROLINE MEHALCHICK
                                                      United States Magistrate Judge
